Case 2:21-cv-01074-JDC-KK Document 71 Filed 09/07/21 Page 1 of 5 PageID #: 3314



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

 THE STATE OF LOUISIANA,
 By and through its Attorney General, JEFF
 LANDRY, et al.,
                                    PLAINTIFFS,

 v.

 JOSEPH R. BIDEN, JR., in his official capacity
 as President of the United States; et al.,              CIVIL ACTION NO. 2:21-CV-1074-JDC-KK
                                    DEFENDANTS.


       PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ MOTION TO CLARIFY
      NATURE OF UPCOMING HEARING AND FOR HEARING TO BE CONDUCTED
                                REMOTELY

         Plaintiff States respectfully submit the following response to Defendants’ Motion to Clarify

 Nature of Upcoming Hearing and for Hearing to Be Conducted Remotely (ECF 70).

         (1)     Plaintiff States do not oppose clarification of whether jurisdictional issues will be

 addressed at the preliminary injunction hearing. But Plaintiff States respectfully request that if the

 Court clarifies that standing issues will be addressed at the preliminary injunction hearing, the Court

 also clarify that the order of presentation for all issues remains Plaintiff States opening, Defendants

 responding, and Plaintiff States rebutting.

         (2)     Plaintiff States oppose conducting the preliminary injunction hearing remotely.

                 (a) Defendants’ request for remote hearing breaks from recent U.S. D.O.J. practice.

 On August 24, 2021, undersigned counsel argued against a Washington-based U.S. D.O.J. attorney

 in a relatively routine APA matter in the Eastern District of Louisiana. The argument was held in-

 person without any issue being raised by U.S. D.O.J.

                 (b) In contrast to the August 24 matter, this case presents a matter of extreme

 importance to multiple sovereign States as Plaintiffs, all of whom respectfully submit that the

 President of the United States, senior federal executive officials, and federal executive agencies are
Case 2:21-cv-01074-JDC-KK Document 71 Filed 09/07/21 Page 2 of 5 PageID #: 3315



 acting ultra vires and contrary to law. The seriousness of this matter suggests an in-person hearing is

 appropriate, if possible.

                    (c) This Court has taken measures to protect counsel and the public from COVID-

 19.1 If travel and in-person argument by Washington-based U.S. D.O.J. lawyers is truly a concern,

 U.S. D.O.J. can assign argument in this matter to the capable attorneys of the U.S. Attorney’s Office

 for the Western District of Louisiana.




         1   See, e.g., Seventeenth Supplemental Order Regarding Court Operations (Sept. 3, 2021).
Case 2:21-cv-01074-JDC-KK Document 71 Filed 09/07/21 Page 3 of 5 PageID #: 3316



                                          Respectfully submitted,

 Dated: September 7, 2021                  /s/ Joseph S. St. John        T

 TYLER R. GREEN                           JEFF LANDRY
 DANIEL SHAPIRO                           Attorney General
 CONSOVOY MCCARTHY PLLC                   ELIZABETH B. MURRILL
 222 S. Main Street, 5th Floor             Solicitor General
 Salt Lake City, UT 84101                 JOSEPH S. ST. JOHN
 (703) 243-9423                            Deputy Solicitor General
                                          LOUISIANA DEPARTMENT OF JUSTICE
                                          1885 N. Third Street
                                          Baton Rouge, LA 70804
                                          Tel: (225) 326-6766
                                          murrille@ag.louisiana.gov
                                          stjohnj@ag.louisiana.gov


                                          Counsel for Plaintiff States


 OTHER COUNSEL:

 STEVE MARSHALL
   Attorney General of Alabama
 Edmund G. LaCour Jr.*
   Solicitor General
 Office of the Alabama Attorney General
 501 Washington Avenue
 Montgomery, AL 36130
 Tel: (334) 353-2196
 Fax: (334) 353-8400
 Edmund.LaCourt@AlabamaAg.gov
 Counsel for the State of Alabama

 ASHLEY MOODY
   Attorney General of Florida
 Rachel Siegel*
   Deputy Solicitor General
 Office of the Attorney General
 The Capitol, PL-01
 Tallahassee, Florida 32399
 Tel: (850) 414-3300
 Fax: (850) 410-2672
 rachel.siegel@myfloridalegal.com
 Counsel for the State of Florida
Case 2:21-cv-01074-JDC-KK Document 71 Filed 09/07/21 Page 4 of 5 PageID #: 3317



 CHRISTOPHER M. CARR
   Attorney General of Georgia
 Andrew A. Pinson*
   Solicitor General
 Office of the Attorney General
 40 Capitol Square SW
 Atlanta, Georgia 30334
 (404) 458-3409
 apinson@law.ga.gov
 Counsel for the State of Georgia

 DANIEL CAMERON
   Attorney General of Kentucky
 S. Chad Meredith
   Solicitor General
 Kentucky Office of the Attorney General
 700 Capital Avenue, Suite 118
 Frankfort, Kentucky
 Tel: (502) 696-5330

 LYNN FITCH
  Attorney General of Mississippi
 Justin L. Matheny*
   Assistant Solicitor General
 State of Mississippi
 Office of the Attorney General
 P.O. Box 220
 Jackson, MS 39205
 Tel: (601) 359-3680
 Counsel for the State of Mississippi

 Mark Miller*
   General Counsel to South Dakota Governor
 Kriski Noem
 500 East Capitol Avenue
 Pierre, South Dakota 57501-5070
 Mark.Miller@state.sd.us
 Counsel for the State of South Dakota
Case 2:21-cv-01074-JDC-KK Document 71 Filed 09/07/21 Page 5 of 5 PageID #: 3318



 KEN PAXTON
  Attorney General of Texas
 Brent Webster
   First Assistant Attorney General
 Judd E. Stone II*
   Solicitor General
 Patrick Sweeten*
   Deputy Attorney General
 Office of the Attorney General
 P.O. Box 12548 (MC 009)
 Austin, Texas 78711-2548
 Tel.: (512) 463-4139
 Fax: (512) 474-2697
 Patrick.Sweeten@oag.texas.gov
 Judd.Stone@oag.texas.gov
 Counsel for the State of Texas

 PATRICK MORRISEY
   West Virginia Attorney General
 Lindsay S. See*
   Solicitor General
 State Capitol, Bldg 1, Room E-26
 Charleston, WV 25305
 (304) 558-2021
 Lindsay.s.see@wvago.gov
 Counsel for the State of West Virginia

 BRIDGET HILL
   Attorney General of Wyoming
 James Kaste*
   Deputy Attorney General
 Travis Jordan*
   Assistant Attorney General
 Wyoming Attorney General’s Office
 109 State Capitol
 Cheyenne, WY 82002
 (307) 777-7895 (phone)
 (307) 777-3542 (fax)
 james.kaste@wyo.gov
 travis.jordan@wyo.gov

 *Admitted Pro Hac Vice
